         Case 1:19-cv-10370-RA-OTW Document 39 Filed 09/09/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
JUAN K. LENOIR,                                                :
                                                               :
                        Plaintiff,                             :   No. 19-CV-10370 (RA) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
BEST BUY CO. INC.,
                                                               :
                        Defendant.                             :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On July 13, 2020, I ordered Plaintiff to respond to Defendant’s discovery requests, and if

there was “a request for an extension of time by Plaintiff due to medical reasons [it] must be

supported by medical evidence” and Plaintiff may email that medical support ex-parte to

Chambers.

         On August 26, 2020, my Chambers received a scan from “Staples Print & Marketing

Services,” which is attached to this Order. The last page, the doctor’s note, has been removed

and will be filed under seal. Therein, Plaintiff requests an extension of 45 days to respond to

Defendant’s discovery demands. Upon review of the doctor’s note, I find that although Plaintiff

has ongoing medical conditions, they should not prevent him from engaging in written

discovery in a timely manner. Of note, the Defendant served Plaintiff with these demands in

October 2018, almost a year prior, well before the current COVID-19 pandemic.

         On September 2, 2020, Defendant, not having received Plaintiff’s August 26, 2020 letter,

submitted a letter that noted various failures of Plaintiff to engage in discovery.
       Case 1:19-cv-10370-RA-OTW Document 39 Filed 09/09/20 Page 2 of 8




       It is HEREBY ORDERED that Plaintiff must respond to all outstanding discovery demands

by October 12, 2020. There shall be no further extensions absent a timely application, on

notice to the Defendant, and extraordinary good cause supported by evidence. Plaintiff must

meet and confer in good faith with Defendant. Failure to do so may result in a recommendation

that this action be dismissed for failure to prosecute. The parties are further directed to submit

a joint status letter on October 12, 2020.

       Defendant is ordered to serve a copy of this Order on Plaintiff via email, and shall file

proof of such service on the docket.

       SO ORDERED.



                                                           s/ Ona T. Wang
Dated: September 9, 2020                                 Ona T. Wang
       New York, New York                                United States Magistrate Judge
Case 1:19-cv-10370-RA-OTW Document 39 Filed 09/09/20 Page 3 of 8
Case 1:19-cv-10370-RA-OTW Document 39 Filed 09/09/20 Page 4 of 8
Case 1:19-cv-10370-RA-OTW Document 39 Filed 09/09/20 Page 5 of 8
Case 1:19-cv-10370-RA-OTW Document 39 Filed 09/09/20 Page 6 of 8
Case 1:19-cv-10370-RA-OTW Document 39 Filed 09/09/20 Page 7 of 8
Case 1:19-cv-10370-RA-OTW Document 39 Filed 09/09/20 Page 8 of 8
